Title: From George Washington to Elias Boudinot, 14 August 1783
From: Washington, George
To: Boudinot, Elias


                        
                            sir
                            Head Quarters, 14th Augst 1783
                        
                        By the last post, I was honored with your Excellency’s favor of the 1st instt, enclosing the resolve of
                            Congress, directing my attendance at Princeton—notwithstandg my Horses had arrived but a Day or two before, & were much
                            fatigued, I should have set out immediately: had it not been for the indisposition of Mrs Washington, who, during my
                            Absence, had been seized with a fever had a return of it since, & is now in a very weak & low State—This
                            Circumstance, together with a desire of packing my papers, and making arrangements for a final remove (being uncertain of
                            the Objects Congress have in view by my attendance, or how long I may be detained at Princeton) will I hope avail as an
                            Excuse for my delay.
                        I propose setting out on Monday next, provided Mrs Washingtons Health will admit, or I should not have any thing
                            from Congress in the mean Time, to prevent my Intentions. With great Respect & Consideration I have the Honor to be sir Your Excellency’s Most Obedient and
                            humble Servant
                        
                            Go: Washington
                        
                    